Citation Nr: 1646812	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for left knee medial meniscectomy residuals. 

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1978. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, the RO proposed to reduce the evaluation for the Veteran's left knee medial meniscectomy residuals from 30 to 10 percent.  In February 2010, the RO effectuated the proposed reduction as of May 1, 2010.  In July 2011, the RO denied an increased evaluation for the Veteran's left knee medial meniscectomy residuals.  In April 2012, the RO denied a TDIU.  

In April 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.

In June 2014, the Board restored the Veteran's 30 percent disability rating for the left knee medial meniscectomy residuals and remanded the Veteran's increased rating and TDIU claims for further evidentiary development.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim of entitlement to an increased disability rating for his left knee medial meniscectomy residuals, the Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015). 
	
Pursuant to the June 2014 Board remand, the Veteran was provided a VA examination for his left knee meniscectomy residuals in February 2015.  Pertinently, the Veteran complained of pain in his left knee.  He further reported that he was able to sit for 30-40 minutes before his left knee began to cause pain and swell.  He had difficulty going up and down stairs.  He was able to drive for about an hour at which time he had to go out of the car to stretch.  He was able to walk for a quarter of a mile before his knee caused pain.  His left knee also gave away on him sometimes when he was in the shower or walking.  He used a cane for assistance.  Upon examination, range of motion testing of the Veteran's left knee revealed flexion to 110 degrees and extension to zero degrees.  Crucially, the examiner documented objective evidence of pain with motion of the left knee.  

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner noted left knee pain at 80 degrees of flexion but did not indicate at what point in the range of left knee extension that pain began.  Pertinently, this finding may provide the Veteran with an increased disability rating for his left knee disability. 

Additionally, with regard to range of motion testing conducted during the February 2015 VA examination for the Veteran's left knee, the Board notes that in Correia v. McDonald, 2016 WL 3591858, No. 13-3238, (Vet. App. July 5, 2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it is unclear as to whether the February 2015 VA examiner performed both active and passive range of motion testing of the Veteran's left and right knees.  The examiner noted pain with weight-bearing on the left but there is no documentation of weight-bearing versus nonweight-bearing testing.  Although range of motion testing was taken on the Veteran's left and right knees, the examiner did not specify whether such testing was taken during active or passive motion.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that an additional examination of the Veteran's left knee is warranted.  

Finally, the Board notes that the claim of entitlement to TDIU is inextricably intertwined with the claim of entitlement to an increased rating for the Veteran's left knee medial meniscectomy residuals.  In other words, development of this claim may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  The Board further finds that the VA examiner, in providing an examination of the Veteran's left knee on remand, should also provide an opinion as to the functional impairment of the Veteran's left knee medial meniscectomy residuals as to his employability.

Accordingly, the case is REMANDED for the following action:

1. 	Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected left knee medial meniscectomy residuals.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion of the left and right knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide an opinion as to the functional impairment caused by the service-connected left knee medial meniscectomy residuals with regard to his ability to perform tasks, including sedentary and physical tasks, singularly, and in concert with the service-connected degenerative joint disease and impingement syndrome of the left shoulder with consideration of the Veteran's level of education.  

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




